The referee found that Keith Meshew, Jr. elected to tender his resignation, which was accepted by his father, who was president of the firm. The father testified that, if both his sons had expressed a desire to continue, he would have terminated his own services, rather than those of either of his sons.
However laudable or altruistic his motivation may have been, the fact remains that Keith Meshew, Jr. ended his service with the family business because he chose to do so.
The evidence amply supports the conclusions reached by the referee, and the first assignment of error should be overruled.
In the second assignment of error, an issue is raised as to whether it was error for the referee not to have ruled on the question of the existence of just cause for Meshew's quitting, pursuant to R.C. 4141.29(D)(2)(a). Both sides apparently concede that this is a determination of fact to be made by the referee. Accordingly, the second assignment of error should be partially sustained, and the case remanded for that factual determination to be made, based on the evidence presently in the record. *Page 99